 



Purchase and Sale Agreement



 

BETWEEN:



 

AMERICAN LAND AND EXPLORATION COMPANY



 

AND

 

AMERICAN COPPER, CORP.



 

DATED AS oF THE 15th of October 2013



 

 

 

 

 

TABLE OF CONTENTS

 

Part 1 Interpretations 2     Definitions 2 Interpretation 4 Exhibits 4     Part
2 Title, encumbrances and representations and warranties 5     Title and
Encumbrances 5 Reimbursement of Payments on Property 5 Mutual Representations 5
    Part 3 FUNDING OF OBLIGATIONS AND ACQUISITION OF THE PROPERTY 6     purchase
price 6 area of mutual interest 8 Encumbrance Responsibility 8     Part 4
Operations 8     Disclosure of Property Data 8     Part 5 Assignment 9    
Transfers to Related Entities 9 Transfers to Third Parties 9     Part 6
MISCELLANEOUS PROVISIONS 10     Force Majeure 10 Confidentiality 10 Notice 11
Supersedes Prior Agreements 11 Laws and Regulations 12 Further Assurances 12
Enurement 12 Time. 12 Entire Agreement 12 No Partnership 12 Waiver 12 Costs 13
Counterpart Execution 13

 

EXHIBIT “A” – Property
EXHIBIT “B” – Encumbrances on Property

 

 

 

  

THIS AGREEMENT is dated effective October 15th, 2013

 

BETWEEN:

AMERICAN LAND AND EXPLORATION COMPANY., a company incorporated pursuant to the
laws of the ………, with a registered office at 2 Bratenahl Place, Suite 3F,
Cleveland, Ohio 44108

 

(“American Land”)

 

AND:

 

AMERICAN COPPER, CORP., a company incorporated pursuant to the laws of Nevada,
USA, with a registered office at 1600 Broadway, Suite 1600, Denver, Colorado,
80202

 

(“American Copper”)

 



American Land and American Copper are hereinafter referred to collectively as
the “Parties”, and each, individually, as a “Party”.





 

WHEREAS:

 

(A)         American Land is the owner of a one hundred percent (100%) undivided
working interest in certain oil and gas interests and properties arising from
the oil and gas leases (the “Leases”) set out in Exhibit “A” attached hereto,
which together comprise a parcel of 1,860 acres in Tennessee, United States (the
“Property”);

 

(B)         Each Lease encompasses and represents American Land’s right, title
and interest in the portion of the Property subject to the Lease;

 

(C)         The Parties have agreed that this Agreement will set out the general
terms and conditions of a transaction (the “Transaction”) whereby American Land
would grant American Copper the right to purchase all of the right, title and
interest of American Land as described herein in the 1,860 acres in the oil and
gas leases listed on Exhibit “A”; and,

 

(D)         The Parties have agreed that this Agreement shall supersede all
previous agreements and understandings related to the Transaction with the
terms, conditions and covenants set out herein.

 

NOW THEREFORE, in consideration of the mutual promises covenants contained
herein, the parties hereby agree as follows:

 



 

 



 



Part 1

Interpretations

 

Definitions

 

1.1                       In this Agreement:

 

(a)          “AFE” means authorization for expenditure for any drilling, rework
or development activity in respect of a pre-existing Well or a new Well;

 

(b)          “Affiliate” means any Person that controls, is controlled by, or is
under common control with, a Party. For the purposes of the preceding sentence
only, “control” means the right to the exercise, directly or indirectly, of more
than fifty percent (50%) of the voting rights attributable to the controlled
Person;

 

(c)          “Agreement” means this Agreement for Purchase and Sale and all of
the Exhibits attached hereto, as the same may be amended from time to time in
accordance with the terms hereof;

 

(d)           “Applicable Law” means in relation to any person, transaction or
event, all laws, statutes, regulations, directives and decisions of any
governmental body having jurisdiction over such person, transaction or event;

 

(e)          “Business Day” means any day that is not a Saturday, Sunday or
statutory holiday in Nevada, USA;

 

(f)          “Development” means any development activity related to the
exploitation of Petroleum Substances on the Property, from a Well, or pursuant
to a Lease, including but not limited to drilling, exploration, rework or
development of a Well;

 

(g)          “Effective Date” means the date of execution of this Agreement and
shall in no event be later than October 15, 2013;

 

(h)          “Encumbrances” has the meaning ascribed thereto in §2.1;

 

(i)          “Exchange” means the TSX Venture Exchange or other recognizable
exchange in North America;

 

(j)          “Governmental Authority” means any Canadian or United States
federal, provincial, territorial, state, regional, municipal or local government
or authority, quasi-government authority, fiscal or judicial body, government or
self-regulatory organization, commission, board, tribunal, organization, or any
regulatory, administrative or other agency, or any political or other
subdivision, department, or branch of any of the foregoing;

 

(k)          “Leases” has the meaning ascribered thereto in Recital (A) hereof;

 



- 2 -

 



 

 

(l)          “Net Profits Interest” means the gross revenues realized from the
sale of Petroleum Substances less all royalties owed in respect of the Property
or government royalties on attributable gross revenues, less any and all
applicable pipeline transportation costs, and all direct field operating costs
excluding the general and administrative costs attributable to the Parties;

 

(m)          “New Well” means a Well drilled upon the Property after the
Effective Date;

 

(n)          “Operator” means the Person responsible for supervising or managing
all work performed with respect to a development on the Property, including but
not limited to any activity related to drilling, exploration or development of a
Well;

 

(o)          “Person” means an individual, corporation, trust, partnership,
limited liability company, contractual mining company, joint venture,
unincorporated organization, firm, estate, Governmental Authority or any agency
or political subdivision thereof, or other entity;

 

(p)          “Petroleum Substances” means petroleum, natural gas and every other
mineral or substance or, any of them, in which an interest in or the right to
explore for is granted or acquired under the Leases;

 

(q)          “Pre-Existing Well” means a Well existing on the Property as of the
date of this Agreement;

 

(r)          “Press release” has the meaning ascribed thereto in §6.3 hereof;

 

(s)          “Property” has the meaning ascribed thereto in Recital (A) hereof;

 

(t)          “Regulations” means all statutes, laws, rules, orders and
regulations in effect from time to time and made by governments or governmental
boards or agencies having jurisdiction over the Property, and over the
operations to be conducted thereon;

 

(u)          “Third Party” means a person, partnership, joint venture,
corporation or other form of enterprise that is not a Party to this Agreement or
an Affiliate of any such entity, and does not include a Governmental Authority;

 

(v)         “Transaction” means the transaction to be carried out by the Parties
in accordance with the terms of this Agreement and each other agreement,
document or instrument executed in connection herewith, whereby American Land
will grant American Copper legal title in consideration of the terms,
conditions, representations and warranties, and mutual covenants contained
herein;

 

(w)          “Transfer” means to transfer, sell, convey, assign, mortgage,
pledge, create a security interest in or grant an option in respect of a right
to purchase or in any other manner transfer, alienate or dispose of or otherwise
dispose of;

 

(x)          Well” means a Pre-existing Well and a New Well on the Property;

 



- 3 -

 



 

(y)          “Wholly Owned Affiliate” means an Affiliate of a Party that is
wholly-owned by such Party or such Party’s parent company or companies;

 

Interpretation

 

1.2                       For the purposes of this Agreement, except as
otherwise expressly provided herein:

 

(a)          The words “herein”, “hereof”, and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Part, clause, subclause or other subdivision or Exhibit;

 

(b)          A reference to a Part means a Part of this Agreement and the symbol
§ followed by a number or some combination of numbers and letters refers to the
section, paragraph or subparagraph of this Agreement so designated;

 

(c)          The headings are for convenience only, do not form a part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any of its provisions;

 

(d)          The word “including”, when following a general statement, term or
matter, is not to be construed as limiting such general statement, term or
matter to the specific items or matters set forth or to similar items or matters
(whether or not qualified by non-limiting language such as “without limitation”
or “but not limited to” or words of similar import) but rather as permitting the
general statement or term to refer to all other items or matters that could
reasonably fall within its possible scope;

 

(e)          Where the phrase “to the knowledge of” or phrases of similar import
are used in respect of the parties, it will be a requirement that the party in
respect of who the phrase is used will have made such due inquiries as is
reasonably necessary to enable such party to make the statement or disclosure;

 

(f)          A reference to currency means currency of the United States of
America; and

 

(g)          Words importing the masculine gender include the feminine or
neuter, words in the singular include the plural, words importing a corporate
entity include individuals, and vice versa.

 

Exhibits

 

1.3                       The following Exhibits are attached hereto and made
part of this Agreement:

 

(a)          Exhibit “A” – Property; and

 

(b)          Exhibit “B” – Encumbrances on the Property.

 



- 4 -

 

 

Part 2

Title, encumbrances and representations and warranties

 

Title and Encumbrances

 

2.1                       American Copper will not earn any better interest in
the Property than American Land has at the date hereof, and, except as may be
provided herein, American Copper will acquire any interest earned by it
hereunder subject to the royalties and encumbrances specifically listed in
Exhibit “B” (the “Encumbrances”).

 

2.2                       American Land represents to American Copper that:

 

(a)          Except for the Encumbrances and this Agreement, American Land has
not granted any interest (or the right to earn any interest) in the Property
whereby a Third Party may acquire any portion of American Land’s interest right
in the Property, a Well, or in the Petroleum Substances produced therefrom or
attributable thereto and that, except for the Encumbrances, no encumbrances,
royalties or other burdens affecting the Property have been created by, through
or under American Land, or of which American Land has knowledge;

 

(b)          American Land is not aware of any act or omission whereby it is or
would be in default under (i) the terms of any agreement under which American
Land has earned, or has the right to earn, any interest in the Leases, the
Property or a Well, or (ii) any applicable laws or regulations of adverse effect
and is not aware of any fact or circumstance giving rise to such default; and

 

(c)          American Land, on or before the Effective Date, has not received or
otherwise become aware of, any notice of default of adverse effect for or in
respect of the Property or the Leases that has not been remedied or that has not
been addressed specifically herein.

 

Reimbursement of Payments on Property

 

2.3                       From the Effective Date, American Copper shall make on
behalf of the Parties all payments, including but not limited to all payments of
security, penalty or compensatory royalty, required to maintain in good standing
such portion of the Property or any Well subject to the payments.

 

Mutual Representations

 

2.4                       Each Party represents and warrants to the other Party
that:

 

(a)          It is a legal entity duly incorporated and validly existing under
the laws of its jurisdiction of organization and has power to carry on its
business and to own its property and assets;

  

- 5 -

 



 

(b)          It is not insolvent under the laws of the place of its
establishment or incorporation and is able to pay its debts as they fall due;

 

(c)          It has all requisite power and authority required to enter into
this Agreement and each other document or instrument delivered in connection
herewith and has all requisite power and authority to perform fully each and
every one of its obligations hereunder;

 

(d)          It has taken all internal actions necessary to authorize it to
enter into this Agreement and its representative whose signature is affixed
hereto is fully authorized to sign this Agreement and to bind such Party
thereby;

 

(e)          Neither the entering into this Agreement nor the performance of the
obligations hereunder will conflict with, or result in a breach of, or
constitute a default under, any provision of its constituent documents, articles
or by-laws, or any law, regulation, rule, authorization or approval of any
governmental authority, or of any contract or agreement, to which it is a party
or is subject; and

 

(f)          This Agreement and each other agreement, document or instrument
delivered in connection herewith, when executed and delivered, will constitute,
valid and legally binding obligations of each Party, enforceable in accordance
with their respective terms.

 

Part 3

funding of obligations and acquisition of the property

 

Purchase Price

 

3.1                       On and from the Effective Date, American Land, subject
to the terms hereof, hereby agrees to execute the Acquisition Agreement and to
sell to American Copper and, on the Closing Date, to cause American Land to
transfer to American Copper, a 100% undivided right, title and interest in and
to the Property free from all liens, mortgages, charges, pledges, encumbrances,
claims, liabilities, adverse interests or other burdens of any nature or kind,
and an 80.00% net revenue interest in the Leases.

 

American Copper agrees to purchase the Property and pay the consideration
hereinafter specified.

 

3.2                       American Copper will pay American Land the sum of TWO
HUNDRED AND FIFTY THOUSAND DOLLARS (US $250,000) as follows:

 

(a)          TWENTY FIVE THOUSAND DOLLARS (US $25,000) in cash within ten (10)
days of executing the Agreement;

 

(b)          TWENTY FIVE THOUSAND DOLLARS (US $25,000) in cash within Forty-Five
(45) days of executing the Agreement;

  

- 6 -

 



 

(c)          ONE-HUNDRED THOUSAND DOLLARS (US $100,000) in cash within One
Hundred and Thirty-Five (135) days of executing the Agreement; and,

 

(d)          ONE-HUNDRED THOUSAND DOLLARS (US $100,000) in cash within Two
Hundred and Twenty-Five (225) days of executing the Agreement.

 

3.3                       All payments made shall be subject to the terms of
paragraph 3.2 herein and shall be deemed nonrefundable as liquidated damages and
not as a penalty until the Total Purchase Price is paid by American Copper
within the time frames set forth above. American Copper may pay the Total
Purchase Price earlier than required without penalty, and upon payment of the
Total Purchase Price, Closing shall occur as soon as possible. American Copper
shall make all payments by wire to American Land using the following wiring
instruction:

 

To be inserted by American Land….

  

3.4                       American Land will pay all rentals due on any of the
Leases before Closing of the Agreement.

 

3.5                       At closing, which shall be no later than Two Hundred
and Twenty-Five (225) days of executing the Agreement, if American Copper makes
the payments as set out in §3.2(a) to §3.2(d) above, American Land shall
immediately Transfer title in the Property to American Copper and execute and
deliver, or cause to be executed and delivered, all documents, agreements and
instruments as required to obtain a Transfer in registrable form.

 

Title to the Leases may be conveyed to American Copper using the BLM’s standard
assignment forms for such type of assignments and shall be free and clear of all
liens, mortgages, encumbrances or other adverse claims. American Land hereby
warrants title to the Leases against the claims of all persons claiming by,
through, or under American Land and not otherwise. Prior to Closing, American
Copper shall review the assignments on the Leases as to form and review title to
the Leases to its satisfaction. American Copper will forward the assignments for
approval and recordation in the appropriate county, and BLM offices. After
recording or governmental approval, as applicable, American Copper will forward
to American Land a copy of the recorded instrument and/or a copy of the approved
governmental assignment form.

 

3.6                       In the event that American Copper desires to surrender
in whole or part any of the Leases by non-payment of delay rentals, American
Copper agrees to give American Land written notice of at least 60 days prior to
the surrender date. American Land shall then have fifteen (15) days from receipt
of such notice, to deliver its written election to American Copper as to whether
American Land desires to receive a reassignment of such portion of said Lease(s)
to be surrendered. In the event, American Land does not agree to the surrender,
American Copper shall assign all interest conveyed pursuant to this agreement on
the Lease(s) to American Land absolutely free and clear of any liens, overriding
royalty or other encumbrances of any kind whatsoever other than those in
existence at the time of this agreement or placed thereon under the terms of
this agreement.

  

- 7 -

 



 

3.7                       American Land shall hold the interests Transferred to
American Copper pursuant to §3.1 in trust for American Copper, together with all
benefits and advantages thereunder and any and all obligations pursuant thereto
from the Effective Date and until such time as the Transfer is either completed
or terminated in accordance with the terms of this Agreement.

 

3.8                       American Land shall execute in favour of American
Copper a declaration of trust agreement, or such other documents as may be
reasonably required, to give effect to the intent of this §3.7, all in forms
acceptable to American Copper:

 

3.9                       If any term or condition of a Transfer of an interest
in the Property conflicts with any term or condition of a subject Lease or this
Agreement, the terms or conditions of the subject Lease and this Agreement will
prevail and the Transfer will be deemed to be amended accordingly.

 

Area of Mutual Interest

 

3.10                       In addition to the purchase price as set out in
§3.2(a) to §3.2(d) above, American Copper will pay American Land the sum of ONE
HUNDRED THOUSAND DOLLARS (US $100,000) within Three Hundred and Fifteen (315)
days of executing the Agreement subject to:

 

(a)          American Land providing 2,000 additional acres within a 5 mile
radius of the Property as set forth in Appendix A and within Three Hundred and
Fifteen (315) days of the execution of the Agreement. These leases will
represent a 100% undivided right, title and interest free from all liens,
mortgages, charges, pledges, encumbrances, claims, liabilities, adverse
interests or other burdens of any nature or kind, and an 80.00% net revenue
interest in the Leases.

 

Encumbrance Responsibility

 

3.11                       If the interest of either Party in the Property is
now or hereafter becomes encumbered (other than pursuant to the Encumbrances),
the Parties covenant and agree that such encumbrance will at all times during
the term of this Agreement remain the sole responsibility of the Party who
creates such encumbrance or whose interest is now encumbered and in no event
will such encumbrance be considered to be borne jointly by the Parties.

 

Part 4

OPERATIONS

 

Disclosure of Property Data

 

4.1                       American Land shall provide American Copper with all
technical data and information reports in the possession of American Land
relating to the Property, or relating to any Development activities proposed in
respect of any Lease, and American Land shall provide American Copper full
access to all Property, data and accounting records relating to the Property.

  

- 8 -

 



 

4.2                       Each Party shall immediately inform the other Party of
any Development, whether proposed or ongoing, occurring on or in relation to the
Property upon learning about the Development up until Closing of the Agreement.
During this period, each Party shall immediately provide the other Party with
all material information related to every stage of a Development not in the
other Party’s possession, including but not limited to detailed descriptions of
all Development activities, progress reports, information reports, all technical
data and accounting records related to the Development. For greater certainty,
each Party shall be obligated to immediately disclose to the other Party all
material information related to a Well drilled, or proposed to be drilled, on or
in relation to the Property.

 

Part 5

Assignment

 

Transfers to Related Entities

 

5.1                       Each Party (each a “Transferring Party”) may Transfer
all or part of its rights under this Agreement, or all or part of its interests
in the Property acquired hereunder or otherwise, to a Wholly Owned Affiliate or
Related Body Corporate without the consent of the other Party provided that the
transferee covenants to be bound by this Agreement to the extent of the relevant
interest transferred, and notwithstanding such Transfer, the Transferring Party
will remain liable for all its obligation and liabilities hereunder prior to the
date of the Transfer.

 

Transfers to Third Parties

 

5.2                       Each Party may Transfer all or part of its rights
under this Agreement, or all or part of its interests in the Property acquired
hereunder or otherwise, to a Third Party as follows:

 

(a)          American Copper may Transfer all or part of its rights under this
Agreement, or all or part of its interests in the Property acquired hereunder,
to a Third Party;

 

(b)           American Land may Transfer all or part of its rights under this
Agreement, or all or part of its interests in the Property, to a Third Party,
including but not limited to its right to collect the payments set out in
§3.2(a) to §3.2(d); and,

 

(c)          If a Transfer to a Third Party is effected in conformity with the
preceding provisions of this 5.2, the Transferring Party will only be released
from all obligations and liabilities assigned to and assumed by the Third Party
under this Agreement to the extent of the right or interest transferred when the
Third Party has covenanted to be bound by the terms of this Agreement.

 




Conditions Precedent

 

5.3                       The terms and conditions of this Agreement, and the
obligations of the Parties hereunder, are subject to receipt by American Land
and American Copper of all required corporate and regulatory approvals necessary
to effect the Transaction, including but not limited to receipt by the Parties
of written approval from the Exchange.

  

- 9 -

 



 

Part 6

MISCELLANEOUS PROVISIONS

 

Force Majeure

 

6.1                       In this §6.1, the term “event of force majeure” means
any event the occurrence or subsistence of which prevents a party from
performing any obligation described in this Agreement and which is not
reasonably within the control of such Party, and includes, without limitation,
an act of God, a governmental directive or restriction, a labour dispute, and an
act of war or other unlawful act against public order or authority. Any Party
which is at any time prevented by an event of force majeure from conducting any
operation or activity, or from performing any obligation hereunder will promptly
so notify the other Party, providing reasonable particulars of the event of
force majeure and the operation, activity or obligation the conduct or
performance of which is prevented thereby, and will take all such steps as may
be reasonable in the circumstances to remedy such event of force majeure;
provided, however, that no party will be required by the provisions hereof to
settle any strike, lockout or other labour dispute on terms which it would not
otherwise so settle. If either Party is at any time prevented by an event of
force majeure from performing any obligation hereunder (other than an obligation
to pay money), such obligation will, to the extent that its performance is
prevented by such event of force majeure, be suspended for so long as the event
of force majeure continues to prevent such performance, and the non-performance
of such obligation to such extent during such period of suspension will not
constitute a breach of default hereunder.

 

Confidentiality

 

6.2                       The Parties will keep confidential from Third Parties
all information obtained in the course of or as a result of any operations
conducted pursuant to this Agreement or supplied by one Party to the other
hereunder, except information which the Parties have expressly agreed to
release. Each Party will take measures in connection with operations and
internal security as will be advisable in the circumstances to maintain such
confidentiality.

 

6.3                       Each Party may issue a press release relating to any
operation subject to this Agreement at any time and without the prior approval
of the other Party if the press release is drafted and issued in accordance with
all applicable laws, Regulations, regulatory authorities and stock exchanges
having jurisdiction over the press release, the Parties, the Property, the
Transaction and this Agreement. Notwithstanding each Party’s right to issue a
press release at its sole discretion, each Party shall use its best efforts to
consult with the other Party regarding the content of a press release prior to
issuing it if the issuing Party has reason to believe that the press release
could affect the other Party in a material way. For the purposes of this §6.3,
“press release”, will include any release of information or dissemination to the
public by the media including, without limitation, the press, internet, radio or
television media or any one or more of them.

 



- 10 -

 



 

Notice

 

6.4                       Any notice, consent, waiver, direction or other
communication required or permitted to be given under this Agreement by a party
will be in writing and will be delivered by hand to the party to which the
notice is to be given at the following address or sent by facsimile to the
following numbers or to such other address or facsimile number as will be
specified by a party by like notice. Any notice, consent, waiver, direction or
other communication aforesaid will, if delivered, be deemed to have been given
and received on the date on which it was delivered to the address provided
herein (if a Business Day or, if not, then the next succeeding Business Day) and
if sent by facsimile be deemed to have been given and received at the time of
receipt (if a Business Day or, if not, then the next succeeding Business Day)
unless actually received after 4:00 p.m. (Vancouver time) at the point of
delivery in which case it will be deemed to have been given and received on the
next Business Day.

 

The address for sending notice to each Party will be as follows:

 

(a)          To American Land: 

American Land and Exploration Company.
2 Bratenahl Place, Suite 3F 

Cleveland, Ohio 44108

 
Attention: Greg Kraus
Telephone: 216-851-3848
Email: g.kraus@american-exploration.com

 

(b)          To American Copper: 

American Copper Corp. 

1600 Broadway, Suite 1600 

Denver, CO 80202

 
Attention: Alex Stanbury 

Telephone: 303-386-7203 

Email: alex@american-copper.com

 

Any Party may at any time and from time to time notify the other parties in
writing of a change of address and the new address to which notice will be given
to it thereafter until further change.

 

Supersedes Prior Agreements

 

6.5                       All the agreements, arrangements and understandings
between the Parties hereto which are the subject matter of this Agreement are
embodied in this Agreement and this document will supersede all prior
agreements, arrangements and understandings and any modification or amendment
hereof will not be valid or binding on the Parties unless made in writing and
duly signed by or on behalf of that Party.

  

- 11 -

 



 

Laws and Regulations

 

6.6                       This Agreement and the respective rights and
obligations of the Parties created by it, will be subject to all applicable
Regulations, and in the event that any of the provisions contained in this
Agreement or the operations contemplated under it are found to be inconsistent
with or contrary to any such Regulation, the Regulations will be deemed to
control and this Agreement will be regarded as modified accordingly and as so
modified will continue in full force and effect.

 

6.7                       This Agreement will be interpreted and construed in
accordance with the laws of the state of Nevada and the federal laws of the
United States as applicable therein. The Parties agree to submit to the such
jurisdiction in any actions related to this Agreement.

 

Further Assurances

 

6.8                       Each of the Parties will from time to time and at all
times do such further acts and execute and deliver all such further deeds and
documents as will be reasonably required in order to fully perform and carry out
the terms of this Agreement.

 

Enurement

 

6.9                       Subject to the terms of this Agreement, this Agreement
will be binding upon and enure to the benefit of the parties and their
respective successors and permitted assigns.

 

Time

 

6.10                       Time will be of the essence in this Agreement.

 

Entire Agreement

 

6.11                       This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
replaces all previous understandings and agreements, whether written or oral,
between the parties with respect to the subject matter hereof.

 

No Partnership

 

6.12                       This Agreement will not be construed for any purpose
to give rise to a partnership, association or any other relationship in which
the Parties hereto may be liable for the acts or omissions of the other Party
hereto nor to constitute a Party, the agent or legal representative of the other
Party and each Party will be individually and severely responsible only for its
obligations as set out in this Agreement.

 

Waiver

 

6.13                       No waiver by either Party of any default by the other
Party in the performance of this Agreement will operate or be construed as a
waiver of any future default or defaults by that Party whether of a like or of a
different character.

  

- 12 -

 



 

Costs

 

6.14                       Each Party will be solely responsible for all costs,
expenses and fees of any nature, including but not limited to legal fees,
payable by such Party in connection with the preparation and negotiation of this
Agreement.

 

Counterpart Execution

 

6.15                       This Agreement may be executed in separate
counterparts and all of the executed counterparts (including facsimile copies
thereof) will together constitute one instrument and have the same force and
effect as if all executed counterparts were of the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 13 -

 

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute these presents on the day and year above first
written.

  

AMERICAN LAND AND EXPLORATION COMPANY.     Per: /s/ Greg Kraus   Greg Kraus, CEO

 

AMERICAN COPPER, CORP.     Per: /s/ Alex Stanbury   Alex Stanbury, CEO and
Director

 



- 14 -

 

 [exhibita.jpg]



 

 

 [exhibitb.jpg]

 